Citation Nr: 0709773	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, Type II, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for erectile 
dysfunction secondary to service-connected diabetes mellitus, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 decision by the RO 
which, in part, granted service connection for diabetes 
mellitus, and erectile dysfunction secondary to diabetes 
mellitus, rated 20 percent and noncompensably disabling, 
respectively.  In January 2007, a hearing was held at the RO 
before the undersigned member of the Board.  

The issue of a compensable evaluation for bilateral diabetic 
retinopathy was withdrawn by the veteran's representative in 
October 2005, subsequent to the promulgation of a statement 
of the case in August 2005.  38 C.F.R. § 20.204 (2006).  The 
formal withdrawal of the notice of disagreement 
notwithstanding, the Board notes that a substantive appeal 
was never received.  Therefore, the issue was never perfected 
on appeal.  38 C.F.R. § 20.302(b) (2006).  At the personal 
hearing January 1997, the veteran raised the claim of an 
increased rating for bilateral diabetic retinopathy.  This 
issue is not inextricably intertwined with the issues on 
appeal and has not been developed for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
diabetes mellitus is manifested by insulin dependence and a 
restricted diet, but does not require regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider; additional 
complications have not been demonstrated.  

3.  Since service connection was granted, the veteran does 
not have penile deformity; he is in receipt of special 
monthly compensation on account of the loss of use of a 
creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.119, Part 4, including Diagnostic Code 7913 (2006).  

2.  The criteria for a compensable rating for erectile 
dysfunction, based on an initial determination, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.31, 4.115b, Part 4, including Diagnostic Code 7522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's initial 
service connection claim, a letter, dated in September 2003, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was required to substantiate 
his claim on the merits, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the September 2003 letter addressed the 
veteran's original application for service connection.  In 
December 2003, the RO awarded service connection for diabetes 
mellitus and erectile dysfunction secondary to diabetes 
mellitus.  Therefore, the September 2003 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claims have been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial 
evaluations for his diabetes mellitus and erectile 
dysfunction.  The RO issued a statement of the case in July 
2004, providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Furthermore, the veteran 
was afforded two VA examinations during the pendency of this 
appeal and testified before the undersigned member of the 
Board at the RO in January 2007.  Based on the discussion 
above, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Diabetes Mellitus

As indicated above, the veteran was granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation under Diagnostic Code (DC) 7913 by rating action 
in December 2003.  Under that provision of the rating code, a 
100 percent evaluation is assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  

The Board has reviewed all the evidence of record and finds 
that the current evaluation of 20 percent under DC 7913 
accurately reflects the extent of the veteran's disability 
for the entirety of the rating period on appeal, and that a 
higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The Board is cognizant of the form completed by 
the veteran's private physician in which he checked the box 
indicating that the veteran's diabetes required insulin, 
restricted diet, and regulation of activities.  However, his 
explanation did not suggest that the veteran's activities 
were restricted, but rather that his glucose was not well 
controlled due to "alteration of activities and meals when 
on shift work."  Furthermore, the Board notes that there is 
not a single entry in the physician's progress notes from 
1999 to 2005, that even remotely suggested that the veteran's 
activities were restricted.  Although the notes made numerous 
references to the veteran being noncompliant and that he 
needed to make an effort to control his diet and take his 
medications, there was no indication that his activities were 
restricted.  

Moreover, when examined by VA in October 2003, the examiner 
stated, unequivocally, that the veteran's activities were not 
restricted due to his diabetes mellitus.  Other than 
depressed ankle reflexes, decreased pinprick sensation in a 
stocking distribution, and chronic onychomycosis of the 
toenails, there were no other objective abnormalities.  Motor 
strength was normal, deep tendon reflexes were symmetrical, 
and there was no evidence of nystagamus.  The diagnoses 
included mild diabetic polyneuropathy with no evidence of 
fatigability or incoordination; erectile dysfunction, and 
diabetes mellitus Type II with polyneuropathy described 
above.  Similarly, the clinical findings on VA examination in 
April 2005 were not materially different and showed no 
significant change in the veteran's complaints, symptoms, or 
findings.  The examiner also indicated that the veteran was 
able to continue with the normal activities of daily living.  

In this case, the evidence does not show that regulation of 
activity has been medically prescribed for diabetes so as to 
warrant the next higher rating of 40 percent.  Furthermore, 
there have been no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, or any additional 
complications due to his diabetes.  Accordingly, the Board 
finds that the 20 percent evaluation assigned for the 
veteran's diabetes mellitus accurately depicts the severity 
of the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Erectile Dysfunction

The veteran's erectile dysfunction has been evaluated as 
noncompensably disabling under DC 7522, which provides for a 
20 percent rating for deformity of the penis with loss of 
erectile power.  

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522 (2006).  

The Board also notes that the veteran has already been 
assigned a separate award of special monthly compensation 
under 38 C.F.R. § 3.350(a), based on loss of use of a 
creative organ.  However, the question before the Board is 
whether a schedular compensable rating should be assigned 
under the rating schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an 
evaluation higher than zero percent for erectile dysfunction 
is not warranted.  While the veteran has loss of erectile 
power, the medical evidence of record neither indicates nor 
does the veteran contend that he has any deformity of his 
penis.  When examined by VA in October 2003 and April 2004, 
the veteran's erectile dysfunction was noted, but there was 
no deformity of the penis noted.  Likewise, the private 
medical records do not reveal any deformity of the penis.  
Without evidence of deformity of the penis, there is no basis 
for the assignment of a compensable evaluation for his 
erectile dysfunction.  


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, is denied.  

A compensable evaluation for erectile dysfunction, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


